ORDER

PER CURIAM.
Janiece Moore (“Movant”) appeals from the denial of her Rule 29.15 motion for post-conviction relief after an evidentiary hearing following her conviction for first-degree assault and felonious restraint. She was sentenced to concurrent terms of 25 years for the assault and five years for felonious restraint. We have reviewed the briefs of the parties and the record on appeal and find that Movant’s point has no merit. An extended opinion would have no precedential value. We have, however, *867provided a memorandum for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).